Second Amended PROB 12C (02/19)
         Case: 4:15-cr-00144-SEP Doc. #: 77 Filed: 03/30/20 Page: 1 of 4 PageID #: 220



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI

           Second Amended Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Sean Michael Steinmeyer                        Docket No.: 4:15CR00144-1 SEP

Name of Sentencing Judicial Officer:          The Honorable Stephen N. Limbaugh Jr., United States
                                              District Judge. On March 16, 2020, case reassigned to The
                                              Honorable Sarah E. Pitlyk, United States District Judge.

Date of Original Sentence: February 3, 2016

Original Offense: Possession of Child Pornography

Original Sentence: 63 months imprisonment to be followed by a 25 year term of supervised release

Type of Supervision: Supervised Release                   Date Supervision Commenced: March 15, 2019
                                                                        Expiration Date: March 14, 2044

Assistant U.S. Attorney: Robert F. Livergood                        Defense Attorney: Lucille G. Liggett


                                     PETITIONING THE COURT

To amend the First Amended Petition to include additional information. The amended
information is in bold font.

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

General Condition: The defendant shall not commit another federal, state, or local crime.

Special Condition #5: The defendant shall be prohibited from contact with children under the age of 18
without the prior written permission of the probation office and shall report to the probation office
immediately, but in no event later than 24 hours, any unauthorized contact with children under the age
of 18.

Special Condition #8: The defendant shall not possess obscene material as deemed inappropriate by the
probation office and/or treatment staff, or patronize any place where such material or entertainment is
available.
Second Amended PROB 12C (02/19)
     Case: 4:15-cr-00144-SEP Doc. #: 77 Filed: 03/30/20 Page: 2 of 4 PageID #: 221
Sean Michael Steinmeyer
4:15CR00144-1 SEP


Special Condition #10: The defendant shall not possess or use a computer, peripheral equipment,
gaming equipment, cellular devices, or any other device with access to any “on line computer services,”
or subscribe to or use any Internet service, at any location (including employment) without the written
approval of the probation office. If approval is given, the defendant shall consent to his probation office
or probation service representative conducting unannounced examinations, including retrieval and
copying of all data, of any computer(s), or any computer related equipment to which the defendant has
access, including web enabled cell phones and gaming systems to insure compliance with this condition
and/or removal of such equipment for the purpose of conducting a more thorough inspection.

Nature of Noncompliance

According to Southeast Missouri Behavioral Health Residential Re-Entry Center (RRC) records, on
September 23, 2019, Steinmeyer, a resident of the RRC, returned to the facility from his place of
employment. Upon Steinmeyer’s return, his backpack was searched by RRC staff where staff found a
smartphone, which he did not have authorization from the probation office or RRC staff to possess. The
phone was seized by staff and made unavailable to Steinmeyer.

On September 30, 2019, the undersigned officer received an email from Steinmeyer’s sex offense
specific therapist noting that this date, while in sex offense specific treatment, Steinmeyer shared with
the group that he was caught with a smartphone and that he had viewed both adult pornography and
child pornography on the device. Steinmeyer noted that he had viewed child pornography for over two
months and said he was also on the internet participating in chat rooms. In the chat rooms, Steinmeyer
stated that links were posted and that he would use these links to access child pornography. Steinmeyer
informed the group that he lied to his probation officer after the phone was seized by RRC staff,
indicating to his probation officer that he acquired the smartphone from someone at work. Steinmeyer
stated that he counted on the lax security at the RRC to get away with having the smartphone , which
was undiscovered for the two month period. Steinmeyer shared with the treatment group that he felt like
it was his 10 year old self that pushed him to look at child pornography again.

On October 1, 2019, the smartphone was received by probation office staff from the RRC and
transported to the U.S. Probation Office for a forensic examination to determine the extent of
Steinmeyer’s activity on the phone. On October 2, 2019, a preliminary examination of the phone
revealed three videos of concern. The first video is of a female minor revealing her breasts, buttocks and
vagina. She shows each area one at a time during the video. The video was found in the Web Video
Fragments section of the Axiom forensic software and does not have a time or date associated with it. It
has a file path of NO NAME\vid\0096_kittygirl.flv. The second video is of two female minors taking
turns to expose their vaginas to the camera. This video was found in the Videos section of the Axiom
forensic software and has a file name of "steel1477.mp4". It has a Created Date and a Last Modified
Date of September 16, 2019. It has a Last Accessed Date of September 15, 2019. It has a file path NO
NAME\vid\steel1477.mp4. The third video is of two minor females exposing themselves by lifting up
their shirts to reveal their chests and vaginas. Later in the video, the minor females removed all of their
clothing and one of the females is masturbating to the camera. The video was found in the Videos
section of the Axiom forensic software. It has a file name of "newjb_3077.mp4". The video has a
Created Date and a Last Modified Date of September 19, 2019. It has a Last Accessed Date of
September 18, 2019. The video has a File path of \vid\newjb_3077.mp4. The files were found on the
phone in the /Google Photos sstein560@gmail.com/local media/ folder.



                                                     2
Second Amended PROB 12C (02/19)
     Case: 4:15-cr-00144-SEP Doc. #: 77 Filed: 03/30/20 Page: 3 of 4 PageID #: 222
Sean Michael Steinmeyer
4:15CR00144-1 SEP


Regarding the above noted noncompliance, on September 24, 2019, Steinmeyer initially reported to this
officer that a smartphone he purchased the previous day while at work from a co-worker was seized by
RRC staff when he reported back to the RRC that night. Steinmeyer noted that he purchased the
smartphone to give directly to his brother for safe keeping in hopes that he would be eventually granted
permission by the probation office to possess and utilize the phone. On October 1, 2019, Steinmeyer
voluntarily admitted to this officer that he had lied about the above noted circumstances. Steinmeyer
admitted to having child and adult pornography on his smart phone. Steinmeyer stated he downloaded
numerous videos and images of child pornography and admitted he sent them to other people.
Steinmeyer believes he may have sent them to minor females. Steinmeyer also admitted to speaking
with minor females on chat websites.

A full forensic examination of Steinmeyer’s phone has been conducted by the U.S. Probation Office
Forensic Laboratory and their report confirms the presence of numerous images and videos of child
sexual exploitation, text messages to a minor, and five email addresses associated with Steinmeyer.

On March 12, 2020, in the U. S. District Court, Eastern District of Missouri, Steinmeyer was
indicted under Docket No. 4:20CR00190 SEP and charged with one count of Possession of Child
Pornography, in violation of 18 USC 2252A(a)(5)(B), involving criminal behavior occurring
between on or about September 1, 2019, and on or about September 23, 2019. This case remains
pending before the Court.

Previous Violations

No previous violations have been reported to the Court during this term of supervised release.




                                                    3
Second Amended PROB 12C (02/19)
     Case: 4:15-cr-00144-SEP Doc. #: 77 Filed: 03/30/20 Page: 4 of 4 PageID #: 223
Sean Michael Steinmeyer
4:15CR00144-1 SEP


U.S. Probation Officer Recommendation:

It is the recommendation of the U.S. Probation Office that the Court amend the First Amended Petition and
that the previously imposed term of supervised release be revoked. Based on the above information, it is
evident Steinmeyer knowingly searched for and viewed child sexual images that were similar in nature to his
conduct in the original indictment for the instant offense.


                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.

                                                      Executed on March 25, 2020


         Approved,                                   Respectfully submitted,


 by                                             by

         Clinton S. Vestal                           Matthew N. Shekell
         Supervising U.S. Probation Officer          Senior U.S. Probation Officer
         Date: March 25, 2020                        Date: March 25, 2020


THE COURT ORDERS:

☐  No Action
☒☐ Other – Amend First Amended Petition




                                                             Signature of Judicial Officer

                                                             March 30, 2020
                                                             Date




                                                     4
